DETAILED ACTION
This Non-Final Office action is in response to the claims filed on 7/30/2021.
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bammann et al. (US 2016/0083100).

As to claim 1 Bammann discloses an environmental control system of an aircraft comprising:
a plurality of inlets (14, 31, 54, 66) for receiving a plurality of mediums including a first medium (66), a second medium (14), and a third medium (31);
an outlet (12) for delivering a conditioned flow of the second medium (14) to one or more loads (16) of the aircraft;
a ram air circuit (30) including a ram air shell (30) having at least one heat exchanger (28 and 58) positioned therein;
at least one compressing device (18) arranged in fluid communication with the ram air circuit (30) and the outlet (12), the at least one compressing device including at least one compressor (18) and at least one turbine (60) operably coupled via a shaft (shown in figures); and
a heat exchanger (28) arranged in fluid communication with the at least one compressing device (18), wherein within the heat exchanger, the second medium (14) output from the at least one compressing device is cooled by the third medium (31), wherein the second medium is fresh air (ambient air paragraph 0055).

As to claim 2 Bammann discloses the environmental control system of claim 1, wherein the third medium is cabin discharge air (66 fed though ejector 76).

As to claim 3 Bammann discloses the environmental control system of claim 1, wherein the at least one compressing device (18) includes a first compressing device (18) and a second compressing device (22), an outlet (24) of the first compressing device being arranged in fluid communication with an inlet of the second compressing device (22) (paragraph 0057 and 0058).

As to claim 4 Bammann discloses the environmental control system of claim 3, wherein the second compressing device is fluidly connected to the outlet (12).

As to claim 5 Bammann discloses the environmental control system of claim 3, wherein the heat exchanger (figure 5 #94) is arranged between the outlet of the first compressing device (18) and the inlet of the second compressing device (22).

As to claim 6 Bammann discloses the environmental control system of claim 5, wherein the at least one compressor (18) of the first compressing device includes a first compressor (18) and the second compressing device includes a second compressor (22), the heat exchanger (94) being arranged between the first compressor and the second compressor relative to a flow of the second medium (12) (shown in figure 5).

As to claim 7 Bammann discloses the environmental control system of claim 5, wherein the second compressing device (22) further comprises at least one another turbine (72) operably coupled to the second compressor via another shaft.

As to claim 8 Bammann discloses the environmental control system of claim 7, wherein the at least one another turbine (72) includes a first another turbine configured to receive the first medium (66) and a second another turbine (40) configured to receive the third medium (54).


As to claim 10 Bammann discloses the environmental control system of claim 3, wherein the at least one compressor (18) of the first compressing device includes a first compressor (18) and a second compressor (22), the first compressor and the second compressor being arranged in parallel relative to a flow of the second medium (12).

    PNG
    media_image1.png
    320
    468
    media_image1.png
    Greyscale


As to claim 11 Bammann discloses the environmental control system of claim 10, wherein the second medium output from both the first compressor (18) and the second compressor (22) is mixed upstream from the heat exchanger (28).

    PNG
    media_image2.png
    320
    468
    media_image2.png
    Greyscale


As to claim 12 Bammann discloses the environmental control system of claim 3, wherein the at least one turbine (60) of the first compressing device includes a first turbine (60) and a second turbine (40).

As to claim 13 Bammann discloses the environmental control system of claim 3, wherein the first turbine (60) and the second turbine (40) are arranged in series relative to a flow of the first medium.


    PNG
    media_image3.png
    589
    410
    media_image3.png
    Greyscale


As to claim 14 Bammann discloses the environmental control system of claim 3, further comprising:
a dehumidification system arranged in fluid communication with the ram air circuit. (the water separator 34 is a dehumidifier as it removes water/humidity.  That is part of the dehumidification system which feeds the water to the ram air system making it in fluid communication.).

As to claim 15 Bammann discloses the environmental control system of claim 14, wherein a portion of the dehumidification system is arranged within the ram air circuit. (shown in the figure 1 #76 is within the circuit).

As to claim 16 Bammann discloses the environmental control system of claim 15, wherein the first medium output from the at least one turbine (60) is provided to the portion of the dehumidification system (32 to 52 to 76)) within the ram air circuit.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Environmental control systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747